Citation Nr: 0800479	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-26 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Illiana Health Care 
System
in Danville, Illinois.


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Springfield Clinic in Springfield, 
Illinois, on November 15, 2005.  

(The Board addresses the claim of entitlement to payment of 
unauthorized medical expenses in the amount of $1,574.65 for 
services rendered by Bromenn Health Care at Eureka Hospital 
in Bloomington, Illinois, from July 3, 2003 to July 14, 2003, 
in a separate decision.)  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1978 to August 
1984.   

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 determination of VA's 
Illiana Health Care System in Danville, Illinois.

It should be noted that in  a separate decision in August 
2007, the Board remanded the issue of entitlement to payment 
of unauthorized medical expenses incurred at Abraham Lincoln 
Hospital, including a claim for expenses on November 15, 
2005.  Additionally, in a separate decision, the Board has 
addressed the issue of entitlement to payment of unauthorized 
medical expenses rendered by the Bromenn Health Care 
facility.  The subject of this appeals is as styled on the 
title page.  

The Board REMANDS this claim to the VA Illiana Health Care 
System in Danville, Illinois, for additional action.


REMAND

The veteran claims entitlement to payment of unauthorized 
medical expenses for services rendered at Springfield Clinic 
in Springfield, Illinois, on November 15, 2005.  Additional 
action is necessary before the Board decides this claim.

In June 2006, VA's Illiana Health Care System in Danville, 
Illinois forwarded this claim to the Board for review in 
conjunction with the veteran's separately decided claim of 
entitlement to payment of unauthorized medical expenses in 
the amount of $1,574.65 for services rendered by Bromenn 
Health Care at Eureka Hospital in Bloomington, Illinois, from 
July 3, 2003 to July 14, 2003.  A representative indicated 
that because the claim being remanded involved ancillary 
charges for the same dates of service affecting the 
separately decided claim, it should be considered with that 
appeal.  

A review of the claims file reflects that the forwarded claim 
actually involves charges stemming from care rendered on 
November 15, 2005.  It also reflects that such claim has not 
been properly prepared for appellate review.  First, VA has 
not provided the veteran VCAA notice on such claim.  The 
notice VA provided the veteran in support of the separately 
decided claim is deficient because it refers to other dates 
of service and the evidence needed to substantiate a claim 
decided under 38 U.S.C.A. § 1725.  It does not refer to the 
evidence needed to substantiate a claim decided under 38 
U.S.C.A. § 1728a, which appears relevant in this case.  VA 
also has not associated with the veteran's claims file all 
document relevant to the claim being remanded, including 
those listed and considered in the June 2006 statement of the 
case.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Provide the veteran notice of the 
evidence needed to substantiate, and the 
statutory and regulatory provisions 
pertinent to, his claim of entitlement to 
payment of unauthorized medical expenses 
for services rendered at  Springfield 
Clinic in Springfield, Illinois, on 
November 15, 2005.  

2.  Associate with the claims file all 
documents relevant to that claim and 
which you considered in your June 2006 
statement of the case, including all 
relevant medical records and the January 
2006 and June 2006 decisions of the 
Utilization Review staff and Chief of 
Ambulatory Care.  

3.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran a supplemental 
statement of the case and an opportunity 
to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claim being remanded.  No 
action is required of the veteran unless he receives further 
notice.  He does, however, have the right to submit 
additional evidence and argument on the remanded claim.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



